Exhibit 10.2
Note: This is just an English translation of the following agreements for your
reference purpose only.



Revenue
Stamp
 
SPECIALIZED OVERDRAFT ACCOUNT AGREEMENT
Date: 2010/ March/ 31 (Year/Month/Day)
To: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

           
The Obligor:
  Address:
Name: Kyobashi 1-1-5, Chuo-ku, Tokyo, Japan
Calgon Mitsubishi Chemical Corporation   (SEAL) [l39324l3932402.gif]
 
         
Joint Guarantor:
         
 
  Address:
Name: 400 Calgon Carbon Drive, Pittsburgh, PA 15230 U.S.A.
Calgon Carbon Corporation   (SEAL) [l39324l3932402.gif]
 
         
Joint Guarantor:
         
 
  Address:     (SEAL) [l39324l3932402.gif]
 
  Name:    
 
       

I/We, in regard to my/our specialized overdraft account transaction with your
Bank using demand deposit account, do hereby agree to the terms and conditions
set forth in the following Articles as well as in the provisions of the
Agreement on Bank Transactions I/we separately filed with your Bank.
(Details of Agreement)

                 
Overdraft principal
limit
  ¥ 1,500,000,000            
 
                Expiry date of this   Date: March 31, 2011 Agreement   Except as
otherwise expressed by either of the parties, due date shall be extended for
another ( ) [l39324l3932403.gif] months and the same shall be applied
thereafter.
 
               
Deposit account for
repayment
  Branch Name
Yaesu-dori   Current     /
( ) [l39324l3932404.gif]   Account No.
0061229   Depositor’s Name
Self

 



--------------------------------------------------------------------------------



 



Note: This is just an English translation of the following agreements for your
reference purpose only.
Article 1 (Transaction procedures)

1.   In view of engaging in the overdraft transactions hereunder with your Bank,
I/We shall file with your Bank the Application for Opening Overdraft Specialized
Account separately.   2.   When I/We use this overdraft specialized account, we
shall do so by way of withdrawing money from the account by submitting to your
Bank a form of the Application for Withdrawal established by your Bank. If we
have more than one account, I/We shall designate the account to use subject to
your approval.   3.   The withdrawal stated in the preceding paragraph may be
executed within a remaining balance after deducting overdraft amount from the
foregoing overdraft limit at any time before the expiry date of this Agreement.
  4.   Your Bank may withdraw over the limit at your Bank’s discretion, in which
case, immediately upon your Bank’s request, I/we shall make repayment for the
amount exceeding the limit.   5.   Neither shall this overdraft specialized
account hereunder be withdrawn for the purpose of settlement of any promissory
note and check, and account transfer except for overdraft transactions executed
by the Application for Withdrawal designated in the second paragraph of this
Article nor shall be made an account for receiving money transfer from any third
parties. I/We will not receive any promissory note form or check book.

Article 2 (Repayment)

1.   Repayment procedures or otherwise with regard to these overdraft
transactions shall be subject to terms and conditions set forth in the
Application for Opening Specialized Overdraft Account separately submitted to
your Bank.   2.   In addition to the repayment stated in the preceding
paragraph, I/we may make an optional repayment upon your Bank’s approval. Even
in this case, each installment repayment amount shall not change.

 



--------------------------------------------------------------------------------



 



Note: This is just an English translation of the following agreements for your
reference purpose only.
Article 3 (Interest)
Interest on the overdraft amount shall be calculated with the rate of interest
fixed by your Bank and by procedures established by your Bank.
Article 4 (Automatic withdrawal for principal and interest amount)

1.   With regard to the principal amount to be repaid by me/us, your Bank may
withdraw such repayment amount from the aforementioned Deposit Account for
Repayment on the predetermined repayment date to appropriate it to repayment of
my/our obligations.   2.   With regard to the procedures stated in the preceding
paragraph, submission of checks, passbook of regular ordinary account and
multi-purpose deposit account, and the Application for Withdrawal for such
amount shall not be required, despite rules and regulations set forth for
current deposit, regular ordinary deposit and multi-purpose deposit
transactions.   3.   In the event the amount maintained in the Deposit Account
for Repayment is insufficient for the repayment on the repayment date, your Bank
may appropriate such amount in the deposit to a partial repayment in such order
and manner as your Bank deems proper. Your Bank may take the same procedures
stipulated in the preceding two paragraphs of this Article any time after the
deposit amount reaches the repayment amount.   4.   Your bank may also withdraw
interest, damages and any other money to be deducted that may incur from this
borrowing from the Deposit Account for Repayment mutatis mutandis in the manner
set forth in the 3rd paragraph of this Article.

Article 5 (Suspension of new transaction, amount reduction, termination)

1.   In the event that any one of the events set forth in each sub-Paragraph in
the First Paragraph of Article 5 of the Agreement on Bank Transactions
separately submitted to your Bank occurs to me/us, this Agreement shall be
automatically terminated without any notice from your Bank. The same shall apply
in the event that the floating mortgage securing the obligations hereunder is
foreclosed or a notice of

 



--------------------------------------------------------------------------------



 



Note: This is just an English translation of the following agreements for your
reference purpose only.

    attachment as a procedure for collection of tax delinquency is dispatched in
respect of the properties offered as the floating mortgage.   2.   In the event
that change in financial condition arises, any one of the events set forth in
each Sub-Paragraph in the Second Paragraph of Article 5 of the separately
submitted Agreement on Bank Transactions occurs and any other events on good
grounds occurs, your Bank may, at any time, suspend any new transaction
thereafter, reduce the limit of the overdraft, or terminate this Agreement.   3.
  When new transactions are suspended in accordance with the preceding
paragraph, the expiry date of this Agreement shall not be extended any longer
and I/we shall make repayment for the remaining liabilities in accordance with
the initial terms and conditions unless otherwise specified by your Bank.   4.  
When any transaction hereunder terminates, I/we shall immediately make full
repayment of overdraft principals and interests. Also in the event of reduction
in the overdraft limit, I/we shall immediately make repayment of the amount in
excess of such new limit after reduction.   5.   The repayment stipulated in the
preceding paragraph shall be made in the order your Bank may specify.

Article 6 (Submission of notes)
Upon request of your Bank, I/we shall immediately issue promissory note in
regard to the overdraft amount in the amount and with the due date specified by
your Bank, and submit it to your Bank and will thereafter continue to renew the
promissory note until the overdraft become due and payable.
Article 7 (Guaranty)

1.   Guarantor shall be jointly and severally liable with the borrowing party
hereto (me/us) for any liabilities which such party owes in regard to the
transactions hereunder. With regard to performance of such obligations,
guarantor shall agree to comply with terms and conditions set forth in this
Agreement as well as each provision of the Agreement on Bank Transactions
separately submitted by the guarantor to your Bank.

 



--------------------------------------------------------------------------------



 



Note: This is just an English translation of the following agreements for your
reference purpose only.

2.   Guarantor shall not claim for immunity for his obligations even if your
Bank, at your Bank’s convenience, change or terminate any collateral or other
guarantees.   3.   Guarantor shall not set off any obligations he owes to your
Bank against his deposit or any other credits with your Bank.   4.   In the
event that guarantor performs obligations of guaranty, he shall not exercise any
right obtained in subrogation from your Bank without consent of your Bank during
the period the transaction with the borrowing party hereto remains outstanding.
If so requested by your Bank, he shall transfer such right or right of priority
order to your Bank free of charges.   5.   With regard to the liabilities the
borrowing party hereto owes to your Bank, if guarantor owes, or will owe in
future, any guaranty obligations other than this guaranty, unless other special
agreement exists, the total guaranteed amount shall be an aggregated amount of
these guaranties and the other guaranties shall not be affected by this
guaranty.

     
Calgon Mitsubishi Chemical Corporation
   
/s/ Mr. Hidenori Inami
   
Representative Director
     
Calgon Carbon Corporation
   
/s/ Leroy M. Ball
   
Senior Vice President and Chief Financial Officer
     
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
   
/s/ Mr. Takaya Matsumoto
 
Branch Manager
   

(All questions that may arise within or without courts of law in regard to the
meaning of the words, provisions and stipulations of this Agreement shall be
decided in accordance with the Japanese text.)
Note: This translation is for your convenience only, and, if there is any
discrepancy or inconsistency between this translation and the original documents
written in Japanese, the Japanese original shall be controlling.

 